Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analytics block” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10, 12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham et al. US 2007/0114985 A1.

	Latham teaches:
1. A system, comprising: 
an integrated circuit; [Fig. 2C – output voltage goes to the load]
a power stage [Fig. 2c 25] configured to receive an input voltage and to generate a corresponding output voltage to power the integrated circuit; [Fig. 2C 25 receives input voltage (Vcc) to power transistors and outputs via LC circuit output voltage]
control circuitry configured to extract and to process data gathered from the power stage; [Fig. 2c 20] and 
a power data processor [Fig. 2c 130] configured to analyze the data and to direct the control circuitry to take suitable action based on the analysis of the data.  [para. 0037, “In a another embodiment, shown in FIG. 2c, the future load is predicted from the trends in the past load current by means of a load current predictor 130. This type of prediction can be done, in one instance, by a FIR or finite impulse response filter and, in another instance, by an infinite impulse response filter(or IIR filter). The filter coefficients could be determined, in one instance, by an LMS like algorithm and, in another instance, by an RLS like algorithm. It should be noted that these teachings are not limited to only those two algorithms. Other algorithms, such as, but not limited to, neural networks, can also be used for prediction.”]

Latham teaches:
2. The system of claim 1, wherein the power data processor is configured to use a machine learning algorithm to analyze the data.  [para. 0037]

	Latham teaches:
3. The system of claim 2, wherein the power data processor is further configured to use the machine learning algorithm to detect an anomaly within the system.  [para. 0038, “In another instance, shown in FIG. 2d, information indicating that the load is about to have an abrupt change can be obtained. This input could be processed by a load curve predictor 14oa.”]

	Latham teaches:
5. The system of claim 2, wherein the power data processor is further configured to use the machine learning algorithm to predict a loading event at the integrated circuit.  [para. 0037, neural network used to predict future loads]

	Latham teaches:
8. The system of claim 1, further comprising: a prediction circuit configured to anticipate loading events and to control the power stage, wherein the predictor is part of a feedforward control system.  [Fig. 2c 130]





	Regarding claims 16-19, these apparatus claims recite substantially similar limitations as apparatus claims above and are rejected on the same grounds and rationale as claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. US 2007/0114985 A1 in view of Martin et al. US 2008/0157743 A1.

	Latham does not teach the following limitation, however, Martin teaches:
4. The system of claim 2, wherein the power data processor is further configured to use the machine learning algorithm to categorize the data into different classes.  [Fig. 5 normal steady state mode and dynamic mode]

	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Martin with those of Latham to arrive at the invention as 

	Regarding claim 13, this method claim recites the steps for executing the feature taught by apparatus claim above and is rejected on the same grounds and rationale above.

	Regarding claim 20, this apparatus claim recites substantially similar limitations to claim 4 above and is rejected on the same grounds and rationale as apparatus claim 4 above. 

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. US 2007/0114985 A1 in view of Lee et al. US 9,691,034 B2.

	Latham does not teach the following limitation, however, Lee teaches:
6. The system of claim 1, wherein the control circuitry comprises a reduction circuit configured to reduce the data via compression or symbolic representation.  [Fig. 6 40, compression/decompression accelerator]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Lee with those of Latham to arrive at the invention as claimed.  A person having ordinary skill in the art at the time of filing would have been motivated to 

	Latham teaches:
7. The system of claim 6, wherein the control circuitry further comprises: a controller configured to control the power stage; [Fig. 2c 20]
a power manager coupled to the controller and the power data processor; [Fig. 2c PWM] and 
a memory circuit configured to store the reduced data.  [Fig. 2C ROM LUT]


	Regarding claim 11, this method claim recites the method for executing the functions recited in apparatus claim 6 above and is rejected on the same grounds and rationale as claim 6 above.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. US 2007/0114985 A1 in view of Chen et al. US 2017/0366010 A1.

	Latham does not teach the following limitation, however, Chen teaches:
9. The system of claim 1, wherein the power data processor comprises a local analytics block, [Fig. 4 408 local learning machine] the system further comprising: a remote analytics block configured to analyze the data remotely and to direct the control circuitry to take suitable action based on the analysis of the data.  [Fig. 4 412 – cloud based data analytics and para. 0052]



	Regarding claim 15, this claim further recites that the cloud based machine learning performs supervisor based training and the local learning performs unsupervised based training



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY COLLINS/Examiner, Art Unit 2115